DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 05/24/21, with respect to the rejection of claims under Double Patenting have been fully considered and are persuasive.  Applicant submitted a Terminal Disclaimer to address the Double Patenting rejection. The Terminal Rejection is approved, therefore the rejection has been withdrawn.  
Applicant’s arguments, filed 05/24/21, with respect to the rejection of claims under 35 U.S.C. 112 have been fully considered and are persuasive.  Applicant has amended claim 1 to correct the previous error. Therefore, the rejection has been withdrawn

Allowable Subject Matter
Claims 1 and 3-9 are allowed.  The following is an examiner’s statement of reasons for allowance:  As noted above, applicant has successfully overcome the previous rejections under Double Patenting and 35 U.S.C. 112.  In Paragraph 2 of the previous Office action, the Examiner agreed with Applicant that the prior art does not teach or suggest the features of amended claim 1 including "a test barrel with a barrel lid and a barrel body, wherein the barrel body has two positioning portions and each of the positioning portions has one place reminding portion that has one strip-shaped bump thereon, and two mating portions and each of the mating portions has one hollow structure that has one strip-shaped elastic piece for abutting against the strip-shaped bump as to generate a collision sound." The Examiner also agreed with Applicant that claim 1 further particularly recites the claim features of 'two 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        June 1, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798